Citation Nr: 1430864	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  05-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to a service-connected right knee disability.

(The issues of entitlement to increased ratings for the left foot/ankle and the right hip will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Sheila F. Campbell, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training (ACDUTRA) from February 1982 to July 1982 and during June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for the right foot.  

In January 2007 and December 2008, the Veteran presented sworn testimony during Travel Board hearings in Little Rock, Arkansas, which were chaired by Veterans Law Judge (VLJ) Wilkins and Acting VLJ Kordich.  By law, an appeal can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  In this instance, the Veteran was afforded an opportunity to present personal testimony before a third VLJ consistent with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2014, he presented sworn testimony during a video conference hearing in Little Rock, Arkansas, which was chaired by Acting VLJ Rein.  Transcripts of all three hearings have been associated with the Veteran's claims file.

The Board notes that the April 2014 hearing included testimony on additional issues that were not discussed at the prior hearings.  Accordingly, these issues will be addressed in a separate Board decision by the Acting VLJ who conducted the April 2014 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran contends that he has a right foot disability related to service, or in the alternative, as secondary to his service-connected right knee disability.  The Veteran was afforded a VA examination for his claimed right foot disorder in May 2010.  At that time, the examiner found that he did not have a right foot disability and, based on this finding, did not provide a nexus opinion.  Thereafter, a July 2013 VA examiner diagnosed the Veteran with mild hallux valgus of the right foot; however no opinion as to etiology was provided.   See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  As such, a remand is required in order to afford the Veteran an additional VA examination and opinion as to whether his diagnosed right foot disability is etiologically related to service or his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature and etiology of any right foot disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran. All appropriate tests or studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly identify any current right foot disability, to include any diagnosed during the pendency of this appeal, to include mild hallux valgus, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred during the Veteran's military service.  The examiner must consider the Veteran's statements regarding the incurrence and any statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed right foot disability (a) is caused, or (b) is aggravated by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be clearly provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, readjudicate the Veteran's claim for service connection for a right foot disability, to include as secondary to a service-connected right knee disability.   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________	           ____________________________
LESLEY A. REIN				           KELLI A. KORDICH
Acting Veterans Law Judge			Acting Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' Appeals
	


__________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

